Case 2:20-cv-12170-TGB-EAS ECF No. 16, PageID.782 Filed 08/10/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


CASSANDRA L. ROSS,                                 2:20-CV-12170-TGB-EAS


                  Plaintiff,


      vs.
                                                       JUDGMENT

KILOLO KIJAKAZI, ACTING
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,


                  Defendant.

     In accordance with the Order issued on this date, it is ORDERED AND

ADJUDGED that the case be REMANDED for further proceedings.

     Dated at Detroit, Michigan: August 10, 2021


                                          KINIKIA ESSIX
                                          CLERK OF THE COURT

                                          s/A. Chubb
                                          Case Manager and Deputy Clerk


APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE




                                      1
